       Case 2:19-cv-00254-MHT-SMD Document 107 Filed 01/28/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 HARRY R. HALL and CYNTHIA HALL,

        PLAINTIFFS,

 VS.                                                  Case No.: 2:19-CV-00254-WC

 OCWEN LOAN SERVICING, LLC;
 FEDERAL NATIONAL MORTGAGE
 ASSOCIATION; TRANSUNION, LLC;
 EQUIFAX INFORMATION SERVICES,
 LLC and EXPERIAN INFORMATION
 SOLUTIONS, INC.

        DEFENDANTS.



        COME NOW Plaintiffs, and in response to Defendants’ Motion to Strike, present the

following opposition.

          PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO STRIKE


                                        INTRODUCTION

        During this litigation, Plaintiffs have produced over 1,100 pages of documents. The

nondisclosure at issue, an 82-word transcript (Doc. 98-12), was inadvertent and unintentional.

Furthermore, nondisclosure is harmless because the information in the transcript is contained in

other exhibits. The exhibit is a transcript of a hearing in which the Halls’ bankruptcy counsel, Gail

Donaldson, announced in open court an agreement with Ocwen’s counsel that the Halls were

current on their mortgage payments. Plaintiffs supplemented their disclosures on January 30, 2020,

putting the Defendants on notice that Donaldson had knowledge of the events regarding Plaintiffs’
         Case 2:19-cv-00254-MHT-SMD Document 107 Filed 01/28/21 Page 2 of 4

                                                         2


Bankruptcy proceeding. See Doc 103-2. Besides, there was no reason for Plaintiffs to conceal the

transcript any other documents.

                                                  ARGUMENT

                            The Transcript Should Not Be Excluded Because
                            Its Nondisclosure Was Inadvertent and Harmless

           Plaintiffs’ counsel are well aware of their obligations under Federal Rules and have no

excuse for the nonproduction of the transcript except the undersigned’s inadvertence. Moreover,

the transcript, a public record, was equally available to Defendants as it was for Plaintiffs. Finally,

Defendants do not explain how they were harmed by the nondisclosure. The nondisclosure is

harmless also because the short transcript does not add any facts that were not already contained

in Plaintiffs’ Exhibits 11 and 13. 1

           In this Circuit, the exclusion under Rule 37(c) is not automatic or robotic. See Taylor v.

Mentor Worldwide LLC, 940 F.3d 582, 603-04 (11th Cir. 2019) (J. Carnes, J., concurring); Pitts v.

HP Pelzer Auto. Sys., Inc., 331 FRD. 688, 696 (SD Ga. 2019)(“[T]he text of Rule 37(c)(1) and

the limited related Eleventh Circuit authority indicate that exclusion is not necessarily mandatory

even after finding that a party’s failure to supplement discovery was neither substantially justified

nor harmless.”). “Instead, this Court has adopted a nuanced approach which considers mitigating

circumstances including: (1) the explanation for any failure to comply with the disclosure

requirement; (2) the importance of the evidence; (3) the prejudice to the opposing party; and, (4)

the possibility of a cure”. Alimenta, Inc. v. Anheuser–Busch Companies, Inc., 803 F.2d 1160, 1163

(11th Cir. 1986).

           The failure to disclose here was inadvertent and unintentional. “The examples of harmless

nondisclosures set out in the Advisory Committee notes all involve an ‘inadvertent’ omission of


1
    See Exhibit 11(Doc 98-11 at page 4) and 13 (Doc 98-13).
     Case 2:19-cv-00254-MHT-SMD Document 107 Filed 01/28/21 Page 3 of 4

                                                  3


information that was available to the opposing party.” Taylor v. Mentor at 603. The Advisory

Committee notes suggest that the harmlessness exception is intended to “avoid unduly harsh

penalties in a variety of situations.” Id. “[T]he recent trend among district courts in this circuit is

to hold that failure to comply with the mandate of the rule is harmless ‘when there is no prejudice

to the party entitled to the disclosure.”’ Little v. City of Anniston, 2016 WL 7407093, at *3 (ND

Ala. December 22, 2016) (Citing Coleman v. Home Depot USA, Inc., 2016 WL 4543120 (SD. Fla.

March 21, 2016).

         Without a doubt, the transcript should have been produced in discovery, but the failure to

produce it was harmless. This Circuit’s “strong preference for deciding cases on the merits” Perez

v. Wells Fargo N.A., 774 F.3d 1329, 1332 (11th Cir. 2014) also weighs against the exclusion. See

also Reese v. CSX Transportation, Inc., 2020 WL 5740253, at *17 (S.D. Ga. Sept. 24, 2020) (Citing

Perez and finding harmless the delay of nearly three months to disclose an expert’s final report).

         Other “relevant considerations include whether the concealing party acted in bad faith,

whether the party seeking exclusion of undisclosed evidence suffered prejudice, and whether the

prejudice, if any, can be cured.” Blackledge V. Alabama Dmh/Mr, Civil Action No. 2:06cv321-ID,

at *28 (MD Ala. October 25, 2007). “Even if substantial justification is lacking, no sanction should

be imposed if no harm has occurred to Defendant.” Two Men & a Truck Int'l, Inc. v. Residential

& Commercial Transp. Co., LLC, 2008 WL 5235115, at *2 (ND Fla. October 20, 2008), report

and recommendation adopted, No. 4:08CV67-WS, 2008 WL 11340311 (ND Fla. December 15,

2008).


                                          CONCLUSION

         For the reasons stated in this Response to Defendants’ Motion to Strike, said Motion is due

to be denied as Plaintiffs’ delay in disclosure was unintentional and harmless. The Hearing
     Case 2:19-cv-00254-MHT-SMD Document 107 Filed 01/28/21 Page 4 of 4

                                                 4


transcript presented no new information but, instead, reinforced the information already on record

in this litigation. The delay was also unintentional. As previously stated, Plaintiffs did supplement

their disclosures to include Attorney Gail Donaldson as having knowledge of the events that led

to this case against Defendants.


       Respectfully submitted this 28th day of January 2021,

                                                                     /s/ Earl P. Underwood, Jr.
                                                                     Earl P. Underwood, Jr.
                                                                     Underwood & Riemer, P.C.
                                                                     21 South Section Street
                                                                     Fairhope, Alabama 36532
                                                                     Telephone: 251-990-5558
                                                                     Facsimile: 251-990-0626
                                                                     epunderwood@alalaw.com
                                                                     Attorney for Plaintiffs




                                   CERTIFICATE OF SERVICE
       This is to certify that on this 28th day of January 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to all counsel of record.

                                                              /s/ Earl P. Underwood, Jr._
                                                              Earl P. Underwood, Jr.
